


Exhibit 10.2


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 29th day of January, 2014 (the “Effective Date”), by and between
INTERNATIONAL PLAZA HOLDING COMPANY, LLC, a Delaware limited liability company
(“IPHC”), and T-C INTERNATIONAL PLAZA INVESTOR GP LLC, a Delaware limited
liability company (“Investor”).
A.    On the Effective Date, IPHC, which is qualified to do business in Florida
as IP Partner Holding Company, LLC, owned a fifty and one-tenth percent (50.1%)
partnership interest in Tampa Westshore Associates Limited Partnership, a
Delaware limited partnership (“Tampa Westshore”) as a general partner.
B.    On the Effective Date, Woodland Shopping Center Limited Partnership, a
Delaware limited partnership (“Woodland”) owned a forty-nine and
ninety-hundredths percent (49.90%) partnership interest (consisting of a
one-quarter of one percent (.25%) interest as a general partner and a forty-nine
and sixty-five hundredths percent (49.65%) interest as a limited partner) in
Tampa Westshore, and on the Effective Date, immediately prior to the execution
of this Agreement, Woodland’s one-quarter of one percent (.25%) general partner
interest was converted into a limited partner interest, such that Woodland holds
a forty-nine and ninety-hundredths percent (49.90%) partnership interest in
Tampa Westshore as a limited partner (the “Original Woodland Partnership
Interest”).
C.    Tampa Westshore holds (i) the tenant’s leasehold interest in that certain
Shopping Center Lease, dated September 10, 1998, by and between Hillsborough
County Aviation Authority, a public body corporate existing under the laws of
the State of Florida (“Ground Lessor”), and Tampa Westshore, as amended by First
Amendment to Shopping Center Lease, dated June 1, 2001, by and between Ground
Lessor and Tampa Westshore, and as further amended by Second Amendment to
Shopping Center Lease, dated November 3, 2011, by and between Ground Lessor and
Tampa Westshore (collectively, the “Shopping Center Lease”), on which Tampa
Westshore has constructed that certain retail shopping center known as
“International Plaza” (the “Shopping Center”), as more particularly described on
Exhibit A (the “Shopping Center Land”), and (ii) the tenant’s leasehold interest
in that certain Lease, dated June 14, 2001, by and between Ground Lessor and
Concorde Companies, a Florida general partnership (“Concorde”), and recorded
with the Clerk of the Circuit Court of Hillsborough County, Florida (the “Public
Records”) in Book 10,942, Page 0686, as amended by First Amendment to Lease,
dated April 5, 2007, by and between Ground Lessor and Concorde, and recorded in
the Public Records in Book 17,689, Page 1891, as assigned by Concorde to IP Land
Associates, LLC, a Delaware limited liability company (“IP”), by Ground Lease
Assignment, dated April 20, 2007, and recorded in the Public Records in Book
17,692, Page 1077, as assigned by IP to Tampa Westshore by Ground Lease
Assignment, dated January 8, 2008, and recorded in the Public Records in Book
18,386, Page 16 (collectively, the “Parcel E Lease”), covering that certain
parcel of land adjacent to the property on which the Shopping Center is
constructed, known as “Parcel E”, as more particularly described on Exhibit B
(“Parcel E Land”; the Parcel E Land and the Shopping Center Land, being referred
to herein collectively, as the “Land”).
D.    On the Effective Date, pursuant to and in accordance with this Agreement,
IPHC shall sell a one percent (1%) general partner interest in Tampa Westshore
(the “Partnership Interest”) to Investor, and IPHC shall retain a forty-nine and
one tenth percent (49.1%) partnership interest as a general partner in Tampa
Westshore. On the Effective Date, pursuant to and in accordance with that
certain Purchase and Sale Agreement, dated as of the Effective Date (the
“Purchase Agreement”), by and between Woodland and T-C International Plaza
Investor LP LLC, a Delaware limited liability company (“T-C Investor LP”), and
simultaneously herewith, Woodland shall sell to T-C Investor LP a forty-eight
and nine-tenths percent (48.9%)




--------------------------------------------------------------------------------




partnership interest in Tampa Westshore as a limited partner (which partnership
interest is a portion of the Original Woodland Partnership Interest). Woodland
shall as a result thereof, own a one percent (1%) partnership interest as a
limited partner in Tampa Westshore.
E.    IPHC, Woodland, Investor and T-C Investor LP desire to, immediately
following the consummation of the transactions described above, amend and
restate the Second Amended and Restated Agreement of Limited Partnership of
Tampa Westshore by entering into a Third Amended and Restated Agreement of
Limited Partnership of Tampa Westshore in such form as shall be mutually agreed
upon between and among the parties (the “Tampa Westshore Agreement”) in
accordance with and subject to the terms and conditions set forth in this
Agreement and the Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
PURCHASE AND SALE.



1.1    Sale by IPHC. At the closing of the transaction contemplated by this
Agreement (the “Closing”), which shall occur on the Effective Date, upon and
subject to the terms of this Agreement, IPHC shall sell and assign to Investor
the Partnership Interest and all rights and obligations relating to the
Partnership Interest, for a purchase price (the “Purchase Price”) of Thirty-Nine
Million Seven Hundred Fifty-Seven Thousand Five Hundred and No/100 Dollars
($39,757,500.00). The parties acknowledge that the outstanding principal amount
under the Existing Loan (defined below) is Three Hundred Twenty-Five Million and
No/100 Dollars ($325,000,000.00), and that Investor will be allocated a prorata
portion of such debt as provided pursuant to the Code (defined below) and
determined in accordance with its percentage interest in Tampa Westshore. As
used herein, the “Property” shall mean the following property:


(a)Tampa Westshore’s leasehold interest under the Shopping Center Lease and the
Parcel E Lease (collectively, the “Leasehold Interest”);


(b)Tampa Westshore’s right, title and interest in and to all buildings,
structures, improvements, fixtures, machinery, equipment and furnishings located
on the Land (collectively, the “Improvements”; the Leasehold Interest and the
Improvements are collectively referred to as the “Real Property”);


(c)Tampa Westshore’s right, title and interest in, to and under all leases
(other than the Shopping Center Lease and the Parcel E Lease), occupancy
agreements and license agreements affecting the Real Property or any part
thereof, entered into by or on behalf of Tampa Westshore as of the Effective
Date, all modifications and amendments therefor, and all guarantees thereof
identified in the rent roll attached hereto as Schedule 1.1(c) (the “Rent Roll”)
and the schedule of lease documents set forth in Schedule 1.1(c-1) (each such
lease, occupancy agreement and license agreement, including any applicable
amendment, modification and guaranty, a “Lease” and collectively, the “Leases”);


(d)Tampa Westshore’s right, title and interest in and to all furniture,
furnishings, fixtures, equipment and other tangible personal property, if any,
owned by Tampa Westshore, located in or on the Real Property and used solely in
connection therewith (the “Tangible Personal Property”);


(e)Tampa Westshore’s right, title and interest in, to and under all maintenance,
service, and other like contracts and agreements with respect to the ownership
and operation of the Real




--------------------------------------------------------------------------------




Property or any portion thereof identified on Schedule 1.1(e) (the “Service
Contracts”), except as expressly set forth to the contrary in this Agreement;


(f)Tampa Westshore’s right, title and interest in and to all intangible
property, permits, licenses, approvals, guarantees and warranties pertaining to
the Real Property (the “Intangibles”);


(g)Tampa Westshore’s right, title and interest in, to and under the reciprocal
easement agreement identified on Schedule 1.1(g) attached hereto (the “REA”);
and


(h)Tampa Westshore’s right, title and interest in, to and under those documents
set forth on Schedule 1.1(h) attached hereto (the “Other Agreements”).


The documents referenced in Sections 1.1(c), 1.1(e), 1.1(g) and 1.1(h) are
collectively referred to in this Agreement as the “Mall Agreements”.
Notwithstanding anything set forth herein to the contrary, the term “Property”
expressly excludes (i) all property owned by tenants or other users or occupants
of the Real Property (including, without limitation, any property manager,
provided that Tampa Westshore shall cause such property manager to keep
available for use at the Property any such property owned by such property
manager and used in connection with the operation of the Property, unless
replaced or no longer needed), (ii) all rights with respect to any refund of
taxes applicable to any period prior to Closing, and (iii) other than with
respect to Tort Claims (as hereinafter defined), all rights to any insurance
proceeds or settlements for events occurring prior to Closing.
1.2    Acceptance of Assignment. At the Closing, upon paying the Purchase Price,
Investor shall purchase and accept the Partnership Interest and be admitted as a
general partner in Tampa Westshore with a one percent (1%) general partner
interest in Tampa Westshore, and IPHC shall thereupon be a general partner in
Tampa Westshore with a one percent (1%) general partner interest, all as
provided herein and in the Tampa Westshore Agreement.


2.
REPRESENTATIONS AND WARRANTIES OF IPHC AND INVESTOR, ETC.



2.1IPHC’s Representations. To induce Investor to enter into this Agreement and
to consummate the transactions contemplated hereby, IPHC hereby makes the
following representations and warranties to Investor as of the Effective Date:


Representations Regarding IPHC:
2.1.1Formation. IPHC is a duly organized and validly existing limited liability
company under the laws of the State of Delaware and is in good standing under
the laws of the State of Delaware.


2.1.2Authority and Status. IPHC has the limited liability company power,
capacity and authority to own its partnership interest in Tampa Westshore, to
transact the business in which it is engaged and to consummate the transactions
contemplated by this Agreement. This Agreement and all instruments, documents
and agreements to be executed by IPHC in connection herewith are duly
authorized, executed and delivered by IPHC and are valid, binding and
enforceable obligations of IPHC. The execution and delivery of this Agreement
and performance of IPHC’s obligations hereunder do not require any third-party
consents, approvals, authorizations or other actions (except as may be required
under the loan documents governing the first mortgage loan (the “Existing Loan”)
encumbering the Shopping Center (the “Loan Documents”), which, to the extent
required, has been obtained or waived prior to the Effective Date); nor will
they give




--------------------------------------------------------------------------------




rise to or invoke any rights of first refusal or first offer, buy/sell rights,
put rights or other similar rights in favor of any other party.


2.1.3Requisite Action. As of the Effective Date, all requisite limited liability
company action has been taken by IPHC and all requisite consents have been
obtained in connection with IPHC’s execution, delivery and performance of this
Agreement, the instruments and documents referenced herein, and the consummation
of the transactions contemplated hereby.


2.1.4No Breach or Default. Neither the execution or delivery of this Agreement,
the consummation of the transaction contemplated hereby nor the fulfillment of
the terms hereof shall result in a breach of or constitute a default under
IPHC’s organizational documents or any other agreement, indenture, deed of
trust, mortgage, document, instrument or any other obligation to which IPHC is a
party or to which IPHC may be bound or affected, or under any law, statute,
ordinance, rule, governmental regulation or any writ, injunction, order or
decree of any court or governmental body, applicable to IPHC.


2.1.5Title to Partnership Interest. IPHC holds good title to the Partnership
Interest, free and clear of any and all liens, security interests, claims or
other encumbrances.


2.1.6No Bankruptcy. IPHC is not the subject of any reorganization, liquidation,
dissolution, receivership, or other action or proceeding under the United States
Bankruptcy Code, 11 U.S.C. §§ 101, et seq., or any other municipal, county,
state, or federal statute, code, ordinance, law, rule, or regulation affecting
the rights of debtors and/or creditors generally, whether voluntary or
involuntary, and including, without limitation, any proceeding to set aside or
avoid any transfer of any interest in property or obligations, whether
denominated as a fraudulent conveyance, preferential transfer, or otherwise, or
to recover the value thereof or to charge, encumber, or impose a lien thereon.


2.1.7Litigation. There are no judgments, orders or decrees of any kind against
IPHC. IPHC has not been served with any litigation which remains outstanding nor
does IPHC have any actual knowledge of any material pending or threatened
action, suit, litigation or other legal or administrative proceeding against
IPHC with respect to the ownership of the Partnership Interest.


Representations Regarding Tampa Westshore and Certain Representations Regarding
IPHC:
2.1.8Formation. Tampa Westshore is a duly organized and validly existing limited
partnership under the laws of the State of Delaware.


2.1.9Authority. Tampa Westshore has the partnership power and authority to
possesses the material rights, licenses, authorizations and approvals,
governmental or otherwise, necessary to entitle it to own, lease or otherwise
hold its properties and assets, and to carry on its business as currently
conducted.


2.1.10Partnership Interests. Schedule 2.1.10 sets forth all of the issued and
outstanding partnership interests of Tampa Westshore (collectively, the
“Interests”). The Interests are duly authorized, validly issued, fully paid and
non-assessable. Except as may be provided in the Tampa Westshore Agreement,
there are no (a) outstanding partnership or other ownership interests in Tampa
Westshore other than the Interests, (b) securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which Tampa Westshore, IPHC or Woodland is a party or by which any such entity
is bound, which obligate or could obligate (i) IPHC to transfer any of the
Interests, or (ii) IPHC or Tampa Westshore to issue, deliver or sell additional
partnership interests in Tampa Westshore, or (c) arrangements or undertakings
which obligate or could obligate IPHC or Tampa Westshore to issue, grant, extend
or enter into any such security,




--------------------------------------------------------------------------------




option, warrant, call, right, commitment, agreement, arrangement or undertaking.
No person or entity has any voting or management rights as to Tampa Westshore
other than (i) IPHC and (ii) Woodland. IPHC has not received any notice of any
lien or assignment with respect to the Interests. IPHC is the sole owner of the
Partnership Interest, free and clear of any and all liens, encumbrances, pledges
and other rights of third parties. The Certificate of Limited Partnership of
Tampa Westshore filed with the Office of the Secretary of State of Delaware is
described on Schedule 2.1.10, and the Second Amended and Restated Limited
Partnership Agreement of Tampa Westshore is described on Schedule 2.1.10, all of
which have been delivered to the Investor and have not been modified or amended
except as set forth on Schedule 2.1.10 (the “Organizational Documents”), and
except for said Organizational Documents, there are no other agreements of any
type or kind with respect to voting, control, existence, formation, ownership or
governance of Tampa Westshore or with respect to issuance of additional
partnership interests in Tampa Westshore. Upon Closing, Investor will acquire
good, valid and indefeasible title to the Partnership Interest, free and clear
of any and all liens, encumbrances, security interests and other interests of
third parties, other than any relating to or caused by Investor and subject to
the terms of the Tampa Westshore Agreement.


2.1.11No Breach or Default. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby shall result in a material
breach or default under any agreement, document, instrument or any other
obligation to which Tampa Westshore is a party or by which Tampa Westshore may
be bound, or under any law, statute ordinance, rule, governmental regulation or
any writ, injunction, order or decree of any court or governmental body binding
on Tampa Westshore.


2.1.12Taxes.


(a)Tampa Westshore has qualified for taxation as a partnership for federal,
state and local income Tax (as defined in Section 2.10(a) hereof) purposes at
all times during its existence, and no Tax authority has asserted any position
to the contrary.


(b)Tampa Westshore has delivered or made available to Investor true, complete
and correct copies of any and all Tax Returns filed by, or with respect to,
Tampa Westshore for all tax years since 2008. Tampa Westshore has timely filed,
or will timely file, all Tax returns and reports required to be filed with
respect to Taxes for any Tax period ending on or before the Effective Date and
to IPHC’s Knowledge were true, correct and complete in all material respects.


(c)Tampa Westshore has paid or caused to be paid and will as of the Effective
Date pay or cause to be paid all Taxes required to be so paid by Tampa Westshore
prior to the Effective Date. Tampa Westshore has withheld and timely paid all
Taxes required to be withheld by it under applicable Tax laws. Tampa Westshore
is not a party to or bound by, nor has it any obligation under, any income Tax
allocation, sharing, indemnity or similar agreement or arrangement.


(d)As of the Effective Date, Tampa Westshore has not received written notice
from the Internal Revenue Service or any other governmental authority asserting
against Tampa Westshore any deficiency, assessment or claim for any material
amount of additional Taxes.


(e)As of the Effective Date, Tampa Westshore has not received written notice of
any federal, state, local or foreign audits or other administrative proceedings
or court proceedings pending or asserted with regard to any Taxes or Tax returns
of Tampa Westshore.


(f)There are no agreements, waivers or arrangements currently in effect that
extend the statutory period of limitations applicable to any claim for, or the
period for the collection or assessment




--------------------------------------------------------------------------------




of, Taxes due from Tampa Westshore for any taxable period that have not been
resolved or closed prior to the Effective Date. No power of attorney on behalf
of Tampa Westshore with respect to any Tax matter is currently in place. Except
as set forth on Schedule 2.1.12(f) hereto, no closing agreement pursuant to
Section 7121 of the Code or similar provision of any state, local or foreign law
has been entered into by Tampa Westshore that is currently in force or effect.


(g)There are no outstanding or pending requests for rulings, determinations,
letters or similar administrative pronouncements issued (or to be issued) by a
governmental authority with respect to Taxes that will be (or if issued would
be) binding upon Tampa Westshore after the Effective Date.


(h)Tampa Westshore has not entered into a reportable transaction as defined in
Treasury Regulations section 1.6011-4(b).


(i)Tampa Westshore shall terminate as of the Effective Date pursuant to Code
Section 708(b)(1)(B) and income, gains, losses, deductions and credits that
relate to periods prior to the Effective Date shall be allocated to IPHC and
Woodland for tax purposes.


2.1.13Litigation. Except for any matters set forth on Schedule 2.1.13 attached
hereto, there is no currently pending (which includes any litigation served upon
Tampa Westshore which is outstanding), nor to IPHC’s Knowledge, any threatened
(in writing) action, suit, litigation or other governmental proceeding (legal or
administrative) against Tampa Westshore or any affiliate of Tampa Westshore
related to the Property that is not covered by insurance (subject to a
deductible or self-insured retention). There are no judgments, orders or decrees
of any kind against Tampa Westshore or any affiliate of Tampa Westshore related
to the Property.


2.1.14Other Assets. Tampa Westshore does not own (a) any equity interest in any
corporation, partnership, limited liability company, joint venture, trust or
other legal entity, or (b) any property other than the Property. Tampa Westshore
does not engage (and has not engaged) in any business or activity other than the
development, ownership, management and operation of the Property.


2.1.15Taxable REIT Subsidiary. 


(a)    Tampa Westshore does not hold any direct or indirect ownership or
beneficial interest in any entity that is treated as a taxable REIT subsidiary
within the meaning of Section 856(l) of the Code (each a “TRS”).
(b)    No affiliate of IPHC (including, without limitation, any entity in which
The Taubman Realty Group Limited Partnership or Taubman Centers, Inc. owns a
direct or indirect beneficial ownership interest) that is treated as a TRS
provides any services at the Property or to Tampa Westshore, except that the
property manager, an affiliate of IPHC, is a limited liability company (treated
as a partnership for federal income tax purposes) in which a TRS owns an
interest, but such TRS does not provide any services at the Property or to Tampa
Westshore.
(c)    The questionnaire entitled “Taubman Centers, Inc., Customary Services
Questionnaire” dated October 24, 2013, relating to the Property and annexed
hereto as Exhibit G was completed by an employee of the property manager, an
affiliate of IPHC, and such questionnaire is true, correct and complete in all
material respects as of the Effective Date.    




--------------------------------------------------------------------------------






2.1.16Prohibited Persons and Transactions. IPHC and Tampa Westshore are in
compliance with all laws, statutes, rules and regulations of any federal, state
or local governmental authority in the United States of America applicable to
such Persons (as hereinafter defined) with respect to the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders in respect thereof (the Order and
such other rules, regulations, legislation, or orders are collectively called
the “Orders”). Neither IPHC nor Tampa Westshore (i) has been designated as a
“specifically designated national and blocked person” on the most current list
published by OFAC at its official website (http;//www.treas.gov/ofac/t11sdn.pdf)
or at any replacement website or other replacement official publication of such
list (collectively, the “List”); (ii) has been charged with money laundering or
for predicate crimes to money laundering, convicted or pled nolo contendere to
charges involving money laundering or predicate crimes to money laundering;
(iii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders; (iv) is owned or controlled by, or acts
for or on behalf of, any Person listed on the List or any other Person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders; and (v) shall assign this Agreement or any interest
herein, if any, to any Person who is listed on the List or who is engaged in
illegal activities. Notwithstanding the foregoing, IPHC makes no representation
regarding owners of publicly traded shares or unit holders in IPHC’s affiliates.
For purposes of this subsection, “Person” shall mean any corporation,
partnership, limited liability company, joint venture, individual, trust, real
estate investment trust, banking association, federal or state savings and loan
institution and any other legal entity, whether or not a party hereto. If IPHC
or Tampa Westshore or any beneficial owner or principal of IPHC or Tampa
Westshore (which, except entities controlled by IPHC or IPHC’s affiliates, shall
be in the event that IPHC obtains knowledge thereof) becomes listed on the List
or are indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, IPHC shall immediately
notify Investor.


2.1.17ERISA. Neither (i) any assets of IPHC or Tampa Westshore, nor (ii) any
funds to be used by IPHC or Tampa Westshore with respect to the transactions
contemplated pursuant to this Agreement, are, or at Closing will be, pursuant to
the Employee Retirement Income Security Act of 1974, as amended (and any
successor statute and any applicable regulations or guidance promulgated
thereunder) (“ERISA”) or the Internal Revenue Code of 1986, as amended, and the
Regulations issued pursuant thereto (collectively, the “Code”), considered for
any purpose of ERISA or Section 4975 of the Code to be assets of a “plan” as
that term is defined in Section 3(3) of ERISA or Section 4975 of the Code
(“Plan”). IPHC is not executing this Agreement on behalf of any Plan. IPHC will
not perform its obligations or exercise its rights or remedies under this
Agreement on behalf of or for the benefit of any Plan. Neither the execution nor
delivery of this Agreement by IPHC, nor the performance by IPHC of its
obligations or the exercise of its rights or remedies under this Agreement, nor
to IPHC’s Knowledge any transaction contemplated under this Agreement, is or
will be a “prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Code.


2.1.18Foreign Person. Neither IPHC nor Tampa Westshore is a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.


Representations Pertaining to the Shopping Center and the Property:
2.1.19Governmental Proceedings or Notices. To IPHC’s Knowledge, Tampa Westshore
has not received any written notice from any governmental authority of (i) any
pending or currently threatened condemnation proceedings affecting the Shopping
Center, the Property, or any portion thereof, (ii) any




--------------------------------------------------------------------------------




proposed or currently threatened proceeding for the rezoning of the Property or
any portion thereof, or (iii) any material violation of any law, ordinance,
order, administrative rule, regulation, permit, court order, requirement, or
order of any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, which has not been
corrected.


2.1.20Leases. Schedule 1.1(c) contains a true, correct and complete list of all
Leases, and all tenants and other occupants that are party to a Lease with Tampa
Westshore as of the Effective Date, and there are no occupancy or possession
agreements affecting the Property except for the Leases. True, correct and
complete copies, in all material respects, of all Leases (receipt of which
Investor acknowledges) have been delivered to Investor. The information set
forth on the Rent Roll was prepared for Tampa Westshore by Tampa Westshore’s
third party manager of the Property, and the Rent Roll is the rent roll used by
Tampa Westshore in the ordinary course of business and has not been altered or
modified. The information set forth on the tenant delinquency report attached
hereto as Schedule 2.1.20 (the “Delinquency Report”) is true, complete and
correct in all material respects as of the date shown on said Delinquency
Report. Except as disclosed on Schedule 2.1.20, no tenant has made rent payments
in advance for more than one (1) month. Other than in connection with the
Existing Loan, rent and other sums due or to become due under the Leases are not
as of the Effective Date assigned, encumbered or subject to any liens. To IPHC’s
Knowledge, Tampa Westshore is not in default of any of its obligations under any
of the Leases.


2.1.21Management Agreement, Etc.. To IPHC’s Knowledge, IPHC has delivered to
Investor true and correct copies of all brokerage agreements affecting the
Shopping Center and/or Parcel E which are binding on Tampa Westshore, if any,
and all currently effective amendments, modifications, side letters and
supplements thereto (receipt of which Investor acknowledges). Except as set
forth on Schedule 2.1.21 attached hereto, to IPHC’s Knowledge, there are no
leasing commissions due or owing, or which will or may become due and owing, by
Tampa Westshore in connection with any of the existing Leases in effect on the
Effective Date. Except as expressly set forth in any Tenant Lease, or as set
forth on Schedule 2.1.21 attached hereto, to IPHC’s Knowledge, there are no
leasing commissions due or owing, or which will or may become due and owing, by
Tampa Westshore in connection with any options or renewals or extensions of any
existing Leases.


2.1.22Tax Proceedings. There are no pending tax certiorari proceedings affecting
or with respect to the Property.


2.1.23Bankruptcy. Tampa Westshore is not the subject of, nor has Tampa Westshore
received any notice that it has or will become the subject of, any
reorganization, liquidation, dissolution, receivership or other actions or
proceedings under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
or any other federal, state or local laws affecting the rights of debtors and/or
creditors generally, whether voluntary or involuntary and including, without
limitation, proceedings to set aside or avoid any transfer of any interest in
property or obligations, whether denominated as a fraudulent conveyance,
preferential transfer or otherwise, or to recover the value thereof or to
charge, encumber or impose a lien thereon.


2.1.24Service Contracts, Etc. To IPHC’s Knowledge, IPHC has caused to be
delivered to Investor true and correct copies of the Service Contracts (receipt
of which Investor acknowledges). The list of Service Contracts attached hereto
as Schedule 1.1(e) is true, correct and complete in all material respects. Tampa
Westshore has not received a written notice of default under any such service
contract and Tampa Westshore has not sent the provider a written notice of
default of an obligation under any Service Contract. Other than the Shopping
Center Lease, the Parcel E. Lease, the Mall Agreements, the Loan Documents and
any agreement set forth as an exception in the title insurance policy issued by
the Title Company obtained by Investor, Tampa




--------------------------------------------------------------------------------




Westshore is not a party to any material agreement which would have a material
adverse effect on Tampa Westshore or the Property.


2.1.25Environmental Matters. Except as may be set forth in the environmental
reports delivered to Investor and identified on Schedule 2.1.25 attached hereto
(receipt of which reports Investor acknowledges), Tampa Westshore has received
no written notice that the Shopping Center is in violation of any federal, state
or local law, ordinance or regulation applicable to the Property and/or the
Shopping Center with respect to hazardous or toxic substances or industrial
hygiene (collectively, “Environmental Laws”), which violation has not been
corrected. To IPHC’s Knowledge, the environmental reports listed on Schedule
2.1.25 are all of the material environmental reports relating to the Property
and/or the Shopping Center which are in the possession or control of Tampa
Westshore or IPHC. Except as may be set forth in such reports, Tampa Westshore
has not received written notice of any violation of any Environmental Laws with
respect to the Property or the Shopping Center which has not been corrected.


2.1.26Tenant Deposits. Schedule 2.1.26 attached hereto identifies all tenant
deposits held by Tampa Westshore in connection with the Leases.


2.1.27Default Notices; Tenant Defaults. Schedule 2.1.27 attached hereto sets
forth a list of all default notices delivered to tenants of the Shopping Center
under the Leases by Tampa Westshore within the one (1) year period preceding the
Effective Date, except for any defaults which have been cured. Except as set
forth on Schedule 2.1.27 or on the Delinquency Report, no tenant is in monetary
default under its Lease.


2.1.28Employees. Tampa Westshore has no employees and has never had any
employees. To IPHC’s Knowledge, there are no union agreements or collective
bargaining agreements in effect covering any employees engaged in the operation
or maintenance of the Property.


2.1.29Shopping Center Lease; Parcel E Lease. Neither IPHC nor Tampa Westshore
has received any written notice from Ground Lessor that Tampa Westshore is in
default under the Parcel E Lease or the Shopping Center Lease, and to IPHC’s
Knowledge, no other party is in default under the Parcel E Lease or the Shopping
Center Lease.


2.1.30Indebtedness. Except for (a) the Existing Loan and (b) accounts payable in
the ordinary course of Tampa Westshore’s business of owning the Property and
reflected on Schedule 2.1.30, Tampa Westshore does not have any outstanding
indebtedness for money borrowed whether evidenced by a note or otherwise,
including loans or advances by IPHC, Woodland or affiliates of IPHC or Woodland
to Tampa Westshore, and has not given any guaranty, indemnity, comfort letter or
other assurance of payment or security of any nature for, or otherwise agreed to
become directly or contingently liable for, indebtedness for money borrowed. As
of the Effective Date, the outstanding principal balance of the Existing Loan is
$325,000,000.00. Neither IPHC nor Tampa Westshore has received written notice of
any default under the Existing Loan that remains uncured. All of the Loan
Documents are listed on Exhibit D attached hereto, true, correct and complete
copies of which have been delivered to Investor.


2.1.31REA and Other Agreements. The documents identified in the Title
Commitments, together with the REA and the Other Agreements, true, correct and
complete copies (in all material respects) of which have been delivered to
Investor, are all the declarations, cross easement agreements and similar
instruments which have been entered into by Tampa Westshore with the parties to
the REA. With respect to the REA and the Other Agreements: (i) they have not
been amended except as evidenced by written amendments, copies of which have
been delivered to Investor; (ii) there are no monetary obligations of Tampa
Westshore thereunder except as set forth herein or therein; (iii) neither IPHC
nor Tampa Westshore has given or received




--------------------------------------------------------------------------------




any written notices of default of any monetary or non-monetary obligation
thereunder which have not previously been cured; (iv) Tampa Westshore has paid
all amounts due and payable by it as of the Effective Date pursuant to the
Development Order (as defined in the Development Agreement (as hereinafter
defined)) and/or Section 7.05(c) of the Development Agreement; and (v) to IPHC’s
Knowledge, there are no pending claims, defenses or offsets which have been
asserted in writing by any party to the REA or any Other Agreement against Tampa
Westshore or IPHC or, to IPHC’s Knowledge, any other party.


2.1.32Condemnation. IPHC has not received and does not have any Knowledge of any
written notice of any pending or threatened condemnation or eminent domain
action against the Property or any portion thereof, or any formal notice of
condemnation with respect to the Property or any portion thereof.


2.1.33Title Insurance. The copies of those title policies obtained by Tampa
Westshore with respect to its interest in the Shopping Center and in Parcel E,
including those obtained by Lender in connection with the Existing Loan, each
listed on Schedule 2.1.33, are, to IPHC’s Knowledge, in full force and effect.


2.2Investor’s Representations. To induce IPHC to enter into this Agreement and
to consummate the transactions contemplated hereby, Investor hereby makes the
following representations and warranties to IPHC as of the Effective Date:


2.2.1Formation. Investor is a duly organized limited liability company, validly
existing, and in good standing under the laws of the State of Delaware.


2.2.2Authority. Investor has the limited liability company power, capacity and
authority to own the Partnership Interest and to consummate the transactions
contemplated by this Agreement. This Agreement and all instruments, documents,
and agreements to be executed by Investor in connection herewith are duly
authorized, executed and delivered by Investor and are valid, binding and
enforceable obligations of Investor. The execution and delivery of this
Agreement and performance of Investor’s obligations hereunder do not require any
third-party consents, approvals, authorizations or actions (except as may be
required under the Loan Documents).


2.2.3Requisite Action. As of the Effective Date, all requisite limited liability
company action has been taken by Investor, and all requisite consents have been
obtained in connection with Investor’s execution, delivery, and performance of
this Agreement, the instruments and documents referenced herein, and the
consummation of the transactions contemplated hereby.


2.2.4No Breach or Default. Neither the execution of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the fulfillment of the
terms hereof shall result in a breach of or constitute a default under
Investor’s organizational documents or any other agreement, document, instrument
or any other obligation to which Investor is a party or to which Investor may be
bound or affected, or under any law, statute, ordinance, rule or governmental
regulation or any writ, injunction, order or decree of any court or governmental
body, applicable to Investor.


2.2.5Compliance. Investor is not: (a) acting, directly or indirectly, for or on
behalf of any person, group, entity, or nation named by any executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
group, entity, or nation pursuant to any law, ordinance, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(b) engaging




--------------------------------------------------------------------------------




in the transaction contemplated by this Agreement or instigating or facilitating
this transaction, directly or indirectly, for or on behalf of itself or any such
person, group, entity or nation.


2.2.6No Bankruptcy. Investor is not the subject of any reorganization,
liquidation, dissolution, receivership, or other action or proceeding under the
United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq., or any other
municipal, county, state, or federal statute, code, ordinance, law, rule, or
regulation affecting the rights of debtors and/or creditors generally, whether
voluntary or involuntary, and including, without limitation, any proceeding to
set aside or avoid any transfer of any interest in property or obligations,
whether denominated as a fraudulent conveyance, preferential transfer, or
otherwise, or to recover the value thereof or to charge, encumber or impose a
lien thereon.


2.3Understanding of IPHC. IPHC understands the meaning and legal consequences of
its agreements, representations, and warranties contained in this Agreement.
Subject to Sections 2.5, 2.8 and 2.9, IPHC agrees to indemnify, defend and hold
harmless Investor from and against any and all claims due to or arising out of a
breach of any of the agreements, representations, or warranties of IPHC
contained in this Agreement.


2.4Understanding of Investor. Investor understands the meaning and legal
consequences of its agreements, representations, and warranties contained in
this Agreement. Subject to Sections 2.6, 2.8 and 2.9, Investor agrees to
indemnify, defend and hold harmless IPHC from and against any and all claims due
to or arising out of a breach of any of the agreements, representations, or
warranties of Investor contained herein.


2.5Knowledge Regarding IPHC’s Representations and Warranties. To the extent
Investor has actual knowledge prior to Closing that any representation or
warranty made by IPHC hereunder is untrue or inaccurate in any material respect,
then IPHC shall not be deemed to have breached such representation or warranty,
Investor shall be deemed to have waived any cause of action or claim for damages
against IPHC arising out of such material untruth or inaccuracy, and such
representation or warranty shall be deemed modified to reflect Investor’s actual
knowledge.


2.6Knowledge Regarding Investor’s Representations and Warranties. To the extent
IPHC has actual knowledge prior to Closing that any representation or warranty
made by Investor hereunder is untrue or inaccurate in any material respect, then
Investor shall not be deemed to have breached such representation or warranty,
IPHC shall be deemed to have waived any cause of action or claim for damages
against Investor arising out of such material untruth or inaccuracy, and such
representation or warranty shall be deemed modified to reflect IPHC’s knowledge
or deemed knowledge, as the case may be.


2.7AS IS/WHERE IS. Except as set forth in this Agreement or in any documents
executed by IPHC in connection with Closing, there are no representations or
warranties of any kind whatsoever, express or implied, made by IPHC or its
agents, representatives, affiliates, or employees in connection with this
Agreement, Investor’s investment in Tampa Westshore, the physical condition of
the Property and the Shopping Center, the profitability of Tampa Westshore or
the Shopping Center, whether Tampa Westshore and the Shopping Center or the
Property complies with applicable laws, or as to any other fact or matter
whatsoever, whether pertaining to IPHC, the Property, the Shopping Center or
otherwise. Except as set forth in this Agreement or in any documents executed by
IPHC or Tampa Westshore in connection with Closing, Investor is not relying on
any statement or representation of, or on any information or document supplied
by IPHC or its agents, representatives, principals or employees, and Investor,
in entering into this Agreement and in completing its investment in Tampa
Westshore, is relying entirely on its own review and investigation of the
Property, the Shopping Center and Tampa Westshore. Except for the
representations and warranties




--------------------------------------------------------------------------------




of IPHC set forth in this Agreement or in any documents executed by IPHC in
connection with Closing, Investor hereby acknowledges and agrees that Investor
is investing in Tampa Westshore and thereby accepting the Partnership Interest
in its present “AS-IS/WHERE-IS” condition with all defects. Except for the
representations and warranties of IPHC set forth in this Agreement or in any
documents executed by IPHC in connection with Closing, Investor and anyone
claiming by, through, or under Investor hereby fully and irrevocably release
IPHC, their respective affiliates, and their respective agents, representatives,
principals and employees from any and all claims that such parties may now have
or hereafter acquire against such Person for any claims arising from or relating
to any condition of the Property or the Shopping Center as of the Effective
Date, including, without limitation, any construction defects, errors or
omissions, compliance with laws, environmental matters, or any other condition
or circumstance affecting all or any portion of the Property, the Shopping
Center, or their use or operation. This release includes claims of which
Investor is currently unaware or which Investor does not currently suspect to
exist in its favor which, if known by Investor, would materially affect the
foregoing release by Investor.


2.8Limitation on Liability. Notwithstanding anything contained herein or in any
closing document to the contrary: except for the indemnities contained in
Sections 6.1(a), (b) and (c) and Section 7.11, the obligations under Article 4,
and the obligations, agreements, representations and warranties contained in
Sections 2.1.1 - 2.1.6, 2.1.8 - 2.1.11, and 2.1.17, for which liability shall
not be limited in any manner, (a) IPHC shall not have any liability to Investor
for any breach by IPHC of any of its agreements, promises, covenants,
indemnities, representations, or warranties hereunder unless, until, and only to
the extent that Investor’s damages and claims resulting therefrom exceed the
total sum of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Minimum
Claim Amount”); and (b) IPHC’s total liability to Investor for any breach by
IPHC of any of IPHC’s agreements, promises, covenants, indemnities,
representations, or warranties hereunder (other than those for which there is,
as herein provided, no limit) shall be limited to the aggregate sum of Four
Hundred Thousand Eight Hundred One and 60/100 Dollars ($400,801.60) (the
“Liability Limitation”). Notwithstanding the foregoing, the foregoing Limitation
Liability and Minimum Claim Amount shall not apply to any fraud on the part of
IPHC. The provisions of this Section 2.8 shall survive the Closing.


2.9Survival of Obligations. The representations and warranties of IPHC set forth
in Sections 2.1.1 - 2.1.6, 2.1.8 - 2.1.11, and 2.1.14 - 2.1.18 shall survive the
Closing indefinitely (the “Indefinite Surviving Representations”). The
representations and warranties of IPHC set forth in Section 2.1.12 (the “Tax
Representations”) shall survive the Closing until ninety (90) days after the
expiration of the relevant statute of limitations (the “Tax Representation
Survival Period”). Notwithstanding any provision of this Agreement to the
contrary, the representations and warranties of IPHC other than the Indefinite
Surviving Representations and the Tax Representations (the “Project
Representations”; the Tax Representations and the Project Representations,
collectively, the “Limited Surviving Representations”) shall survive until the
first (1st) anniversary of the date of the Effective Date (the “Project
Representation Survival Period”; the Project Representation Survival Period and
the Tax Representation Survival Period, the “Survival Periods”, and each a
“Survival Period”). No claim by Investor following Closing for a breach of any
Limited Surviving Representation shall be actionable or payable unless written
notice containing a description of the specific nature of such breach or claim
shall have been given to IPHC prior to the expiration of the applicable Survival
Period and an action shall have been commenced in a court having jurisdiction
within ninety (90) days after the expiration of the applicable Survival Period,
in which case such action shall survive until fully and finally resolved. IPHC’s
right to enforce the representations and warranties set forth in Section 2.2
shall survive the Closing indefinitely.


2.10Certain Definitions. For purposes of Section 2, the following terms shall
have the following meanings:




--------------------------------------------------------------------------------




(a)“Tax” or “Taxes” means any and all taxes, charges, fees, levies or other
assessments, including, without limitation, income, gross receipts, excise, real
or personal property, sales, withholding, social security, retirement,
employment, unemployment, occupation, disability, service, use, license, net
worth, payroll, franchise, transfer, employee, gift, recapture, estimated,
alternative minimum, add-on minimum, value-added, severance, premium, profit,
windfall profit, customs, duties, capital stock, stamp, registration and
recording taxes, fees, charges, levies or assessments imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including,
without limitation, any state, county, local or foreign government or any
subdivision or taxing agency thereof (including a United States possession),
whether computed on a separate, consolidated, unitary, combined or other basis;
and such term shall include any interest whether paid or received, fines,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments.


(b)“Knowledge” means with respect to IPHC, the actual knowledge of Simon
Leopold, Hans Schaefer and Ben Meeker without constructive or imputed knowledge
and without inquiry by such individuals other than the property manager of the
Property, Gary Malfroid, it being understood that the foregoing individuals
shall not be personally liable for any inaccurate or incomplete statement or
information or any other matter.


3.
CLOSING DELIVERIES.



3.1IPHC’s Deliveries. IPHC shall deliver or cause to be delivered at the Closing
the following instruments and documents:


3.1.1Assignment. IPHC shall deliver to Investor three (3) counterparts of an
assignment of the Partnership Interest (the “Assignment”) duly executed on
behalf of IPHC transferring to Investor the Partnership Interest. The Assignment
shall be in the form of Exhibit E attached hereto.


3.1.2Lender’s Consent. IPHC shall deliver to Investor the consent of the lender,
Metropolitan Life Insurance Company, a New York corporation (the “Lender”),
under Tampa Westshore’s current first mortgage loan (i.e., the Existing Loan) to
(i) the transfer by IPHC of the Partnership Interest to Investor, (ii) the
admission of Investor as a substitute partner in Tampa Westshore and (iii) the
Tampa Westshore Agreement.


3.1.3Proof of Authority. Evidence of the authority and authorization of IPHC to
enter into this Agreement and consummate the transactions contemplated hereby as
reasonably approved by Investor, and evidence of the power and authority of the
individuals executing and/or delivering this Agreement and any instruments,
documents, assignments or certificates executed and delivered pursuant to this
Agreement on behalf of IPHC as reasonably approved by Investor.


3.1.4Non-Foreign Certification. IPHC shall execute and deliver to Investor a
certification in a form reasonably acceptable to Investor (the “Non-Foreign
Certification”) setting forth its address and federal tax identification number
and certifying that it is not a “foreign person” in accordance with and/or for
the purposes of the provisions of Section 1445 of the Code and any regulations
promulgated thereunder.


3.1.5[Intentionally omitted]


3.1.6Closing Statement. A counterpart copy of a closing statement (the “Closing
Statement”), dated as of the date of Closing, duly executed on behalf of IPHC.






--------------------------------------------------------------------------------




3.1.7The Tampa Westshore Agreement. Three (3) duly executed counterparts, on
behalf of IPHC, of the Tampa Westshore Agreement.


3.1.8Indemnification and Contribution Agreement. A duly executed counterpart, on
behalf of TRG, of an Indemnification and Contribution Agreement by and between
The Taubman Realty Group Limited Partnership (“TRG”) and T-C Super Regional Mall
Venture LLC as required pursuant to Section 3.8 of the Tampa Westshore Agreement
in the form of Exhibit F hereto.


3.1.9Rent Roll. A copy of the existing Rent Roll as prepared by the property
manager (without representations or recourse).


3.1.10Transfer Documents.    Such transfer tax forms as are required by law,
rule or regulation, if any (the “Transfer Documents”).


3.1.11Tampa Westshore and IPHC Organizational Documents. (i) A certified copy of
the limited partnership agreement and certificate of limited partnership of
Tampa Westshore and a good standing certificate from the State of Delaware for
Tampa Westshore, dated not more than thirty (30) days prior to the Effective
Date evidencing that Tampa Westshore is in good standing in such state, and a
certificate of good standing for Tampa Westshore from the State of Florida,
dated not more than thirty (30) days prior to the Effective Date evidencing that
Tampa Westshore is in good standing in such state, and (ii) a certified copy of
the limited liability company agreement and certificate of organization of IPHC
and a good standing certificate from the State of Delaware for IPHC dated not
more than thirty (30) days prior to the Effective Date evidencing that IPHC is
in good standing in such state, and a certificate of good standing for IPHC from
the State of Florida, dated not more than thirty (30) days prior to the
Effective Date evidencing that IPHC, doing business as IP Partner Holding
Company, LLC is in good standing in such state.


3.1.12REA Estoppel. An estoppel certificate, dated no more than thirty (30) days
prior to the Effective Date, from each party to the REA other than Tampa
Westshore, reasonably acceptable to Investor.


3.1.13Parcel E Lease and Shopping Center Lease Estoppels. An estoppel
certificate, dated no more than thirty (30) days prior to the Effective Date,
from Ground Lessor with respect to each of the Parcel E Lease and the Shopping
Center Lease, reasonably acceptable to Investor.


3.1.14Lease Estoppels. An estoppel certificate, acceptable to Investor and dated
no more than thirty (30) days prior to the originally scheduled Effective Date,
from such tenants required by Investor, reasonably acceptable to Investor.


3.1.15IPHC Affidavit. An owner’s affidavit in the form required by Chicago Title
Insurance Company and Commonwealth Land Title Insurance Company (collectively,
the “Title Company”) and reasonably acceptable to IPHC.


3.2Investor’s Deliveries. Investor shall deliver or cause to be delivered at the
Closing the following instruments and documents:


3.2.1Purchase Price. Investor shall deliver to IPHC the Purchase Price by a
federal wire transfer of immediately available funds to an account designated by
IPHC.


3.2.2Proof of Authority. Evidence of the authority and authorization of Investor
to enter into this Agreement and consummate the transactions contemplated
hereby, and evidence of the power and authority




--------------------------------------------------------------------------------




of the individuals executing and/or delivering this Agreement and any
instruments, documents, assignments or certificates executed and delivered
pursuant to this Agreement on behalf of Investor.


3.2.3[Intentionally omitted]


3.2.4Closing Statement. A counterpart copy of the Closing Statement, dated as of
the date of Closing, duly executed on behalf of Investor.


3.2.5The Tampa Westshore Agreement. Three (3) duly executed counterparts, on
behalf of Investor, of the Tampa Westshore Agreement.


3.2.6Indemnification and Contribution Agreement. A duly executed counterpart, on
behalf of T-C Super Regional Mall Venture LLC, of the Indemnification and
Contribution Agreement by and between TRG and T-C Super Regional Mall Venture
LLC.


3.3Miscellaneous Closing Matters. Each party shall execute and deliver such
other documents that are reasonably required by the other party to evidence the
closing and effectuate the intention of the parties to this Agreement; provided,
however, that no such document shall impose any material cost or expense or
other material obligation on a party that is not provided for in this Agreement.


4.
PRORATIONS.



4.1Proration of Distributions. Beginning January 1, 2014, distributions of
available cash by Tampa Westshore under Tampa Westshore’s Second Amended and
Restated Agreement of Limited Partnership, dated July 10, 2013 (each, a “Monthly
Distribution”) are being calculated on a calendar month basis, and such
distributions are being paid on the fifteenth (15th) day of each month, taking
into account actual and anticipated revenue and expense for such calendar month.
The parties hereto agree that the Monthly Distribution for January 2014, with
respect to the Partnership Interest, which will be made on January 15, 2014,
will be prorated on a per diem basis, based on the actual number of days in the
month, with IPHC being entitled to one hundred percent (100%) of such per diem
amount for the number of days in January prior to the Closing Date, and Investor
and IPHC prorating the balance thereof with Investor being entitled to receive
an amount equal to the product of such balance multiplied by a fraction, the
numerator of which is one (1) and the denominator of which is forty-nine and
one-tenth (49.1). Such proration of the Monthly Distribution with respect to the
Partnership Interest shall be made on the Closing Date. The provisions of this
Section 4.1 shall survive the Closing.


4.2Working Capital Adjustment.


4.2.1Definitions. As used herein, the following terms shall have the following
meanings:


i.“Balance Sheet” means the balance sheet for Tampa Westshore as of December 31,
2013, which is attached hereto as Schedule 4.2.1(a).


ii.“Working Capital” means the “Working Capital Surplus” as set forth on the
Balance Sheet.


4.2.2Working Capital Adjustment. The Working Capital shall be prorated in the
manner set forth herein, based on the Balance Sheet. Since Working Capital is a
positive number, Investor shall pay to IPHC at Closing an amount equal to one
percent (1%) of the Working Capital.




--------------------------------------------------------------------------------






4.2.3Reconciliation; “True Up.” On or before May 31, 2014, the parties shall
reconcile and “true-up” the amount calculated and paid pursuant to this Section
4.2. Tampa Westshore anticipates receiving an independent audit of Tampa
Westhshore’s 2013 financial statements (the “2013 Audit”) by March 31, 2014. On
or before April 30, 2014, IPHC shall notify Investor (the “True-Up Notice”)
whether the 2013 Audit details any matters that require an adjustment to the
Balance Sheet, and, if the 2013 Audit does detail an adjustment, whether such
adjustment would result in a change to the amount of Working Capital as
originally calculated pursuant to this Section 4.2. If the 2013 Audit does not
detail any matter that requires an adjustment to the Balance Sheet, then the
amount originally calculated and paid pursuant to this Section 4.2 shall be
deemed final. If the 2013 Audit details a matter that would result in a change
to the Balance Sheet and the amount of Working Capital as originally calculated
pursuant to this Section 4.2, then the True-Up Notice shall further include a
calculation of either (y) the amount due from IPHC to Investor, or (z) the
amount due from Investor to IPHC, and the party from whom payment is due shall
make such payment on or before May 31, 2014.


4.2.4    Proration of Leasing Commissions. The parties hereto agree that the
leasing commissions set forth on Schedule 2.1.21 hereto shall be prorated on the
Closing Date on the basis of one percent (1%) to Investor and forty-nine and
one-tenth percent (49.1%) to IPHC, and IPHC shall pay to Investor at Closing an
amount equal to one percent (1%) of the leasing commissions set forth on
Schedule 2.1.21 hereto.
 
4.2.5    Survival. This Section 4.2 shall survive the Closing for nine (9)
months.


5.
CONDITIONS PRECEDENT.



5.1Title. The Title Company issues to Investor at Closing Title Insurance
Policies pursuant to Chicago Title Insurance Company title commitment number
4614174 and Commonwealth Land Title Insurance Company title commitment number
4614798 (collectively, the “Title Commitment”). Further, as of the Effective
Date, the Real Property shall be free and clear of any loans or other monetary
liens other than those, if any, reflected in the Title Commitment, any mortgage,
assignment of leases and rents and/or deed of trust associated with the Existing
Loan, and tenant related liens in the ordinary course of business.


6.
INDEMNIFICATION.



6.1Indemnification by IPHC. IPHC shall, on, from and after the Closing: (i)
indemnify, defend and hold harmless Tampa Westshore from and against an amount
equal to one percent (1%) of the dollar amount of any and all claims, actions,
suits, demands, losses, damages, liabilities, obligations, judgments,
settlements, awards, penalties, costs or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) imposed upon or incurred
by, or due by, Tampa Westshore, and (ii) indemnify, defend and hold harmless
Investor, and its members, managers, partners, shareholders, directors and
officers (collectively, the “Investor Parties”), from and against the full
dollar amount of all Losses imposed upon or incurred by, or due by, the Investor
Parties; but without duplication of Losses payable under (i) or (ii) above; with
respect to the following: (a) tax liabilities of Tampa Westshore for all periods
prior to the Effective Date (such period, “IPHC’s Ownership Period”), except to
the extent Investor receives a credit at Closing with respect thereto, (b) any
“Tort Claims” (as hereinafter defined) with respect to Tampa Westshore accruing
during IPHC’s Ownership Period (except to the extent (i) the cost thereof is
charged to and collected from tenants of the Property and (ii) of the insurance
proceeds received by Tampa Westshore or Investor in connection therewith
following Closing), (c) ownership by Tampa Westshore of any property other than
the Property during IPHC’s Ownership Period, and (d) any “Stray Liabilities” (as
hereafter defined), except to the extent Investor receives a credit at Closing
with respect thereto. Notwithstanding the foregoing or anything




--------------------------------------------------------------------------------




set forth in this Agreement to the contrary, IPHC shall not indemnify any Tampa
Westshore or Investor Parties with respect to any Excluded Liability (as
hereinafter defined). The indemnity obligations of IPHC under this Section 6.1
shall survive the Closing as hereinafter set forth in Section 6.3, and the
indemnity obligations of IPHC under subsections (a), (b) and (c) of this Section
6.1 shall not be subject to the limitations on liability set forth in Section
2.8.


As used in this Agreement:
“Tort Claims” means all claims and causes of actions seeking damages on account
of injury to persons or damage to property occurring at, or in connection with
the operation of, the Property.
“Stray Liabilities” means all obligations and liabilities of Tampa Westshore
accruing during IPHC’s Ownership Period, contingent or otherwise, and all claims
made at any time (whether before or after the Effective Date) asserting an
obligation or liability of Tampa Westshore accruing during IPHC’s Ownership
Period; provided, however, that notwithstanding the foregoing, Stray Liabilities
do not include (A) Excluded Liabilities, (B) liabilities relating to a breach of
a representation or warranty of IPHC, or (C) the liabilities and obligations
recited in Sections 6.1(a), (b) and (c) above.
“Excluded Liabilities” means (A) all liabilities and obligations arising under
the Parcel E Lease, Shopping Center Lease, Mall Agreements, Service Contracts,
and any other contract relating to the Property and that first accrued on or
after the Effective Date, (B) any matters or liabilities for which Investor is
expressly responsible under any other section of this Agreement, (C) any
liability or obligation with respect to which IPHC has been expressly released
by Investor or which has been disclaimed by Investor, (D) the cost of repair,
remediation or correction of any aspect of the Property or its systems or any
environmental matter affecting the Property (including without limitation any
Hazardous Substances located at, on, under, in or adjacent to the Property or
migrating from the Property), and (E) any liability or obligation relating to or
arising out of the condition of the Property.
6.2Survival. The indemnities contained in this Section 6 shall survive the
Closing and the delivery of any conveyance documentation, but only as to claims
of which the indemnified party notifies the indemnifying party in writing prior
to the expiration of the statute of limitations for the particular claim, and
not otherwise. No claim by an indemnified party following Closing under this
Section 6 shall be actionable or payable unless written notice of such claim
shall have been given to the indemnifying party prior to the expiration of the
statute of limitations for the particular claim and an action shall have been
commenced in a court having jurisdiction prior to the expiration of the statute
of limitations for such claim, in which case such action shall survive until
fully and finally resolved.


7.
GENERAL MISCELLANEOUS PROVISIONS.



7.1Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one (1) and the same instrument. For purposes of this
Agreement, the delivery of a signature hereto by facsimile, PDF or other
electronic format shall be deemed the same as the delivery of an original
signature.


7.2Entire Agreement. This Agreement contains the entire integrated agreement of
the parties with regard to its subject matter and supersedes all prior and
contemporaneous understandings and agreements, whether oral or in writing, among
the parties respecting the subject matter hereof. There are no representations,
agreements, arrangements, or understandings, oral or in writing, between the
parties with regard to the subject matter of this Agreement which are not fully
expressed in this Agreement. The terms of this Agreement are intended by the
parties as a final expression of their agreement with respect to those




--------------------------------------------------------------------------------




terms, and they may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.


7.3Legal Advice; Neutral Interpretation; Headings. Each party has received
independent legal advice from its attorneys with respect to the advisability of
executing this Agreement and the meaning of the provisions hereof. The
provisions of this Agreement shall be construed as to their fair meaning and not
for or against any party based upon any attribution to such party as the source
of the language in question. Headings used in this Agreement are for convenience
of reference only and shall not be used in construing this Agreement.


7.4[Intentionally Omitted]


7.5Severability. If any term, covenant, condition, or provision of this
Agreement, or the application thereof to any person or circumstance, to any
extent shall be held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms, covenants, conditions, or
provisions of this Agreement, or the application thereof to any person or
circumstance, shall remain in full force and effect and in no way shall be
affected, impaired, or invalidated thereby.


7.6Waiver of Covenants, Conditions or Remedies. The waiver by one (1) party of
the performance of any covenant, condition, or promise under this Agreement
shall not invalidate this Agreement nor shall such waiver be considered a waiver
by it of any other covenant, condition, or promise under this Agreement. The
waiver by any or all of the parties of the time for performing any act under
this Agreement shall not constitute a waiver of the time for performing any
other act or an identical act required to be performed at a later time. No
waiver shall be effective unless such waiver is in writing and signed by the
party against whom enforcement of such waiver is sought.


7.7Exhibits and Schedules. All exhibits and schedules to which reference is made
in this Agreement are deemed incorporated in this Agreement, whether or not
actually attached.


7.8Amendment. This Agreement may be amended only by the written agreement of all
the parties hereto. All amendments, changes, revisions, and discharges of this
Agreement, in whole or in part, and from time to time, shall be binding upon the
parties hereto despite any lack of legal consideration; provided, that the same
shall be in writing and executed by all the parties hereto.


7.9No Third-Party Benefit. This Agreement is intended to benefit only the
parties hereto, and no other person or entity has or shall acquire any rights
hereunder.


7.10Intentionally Deleted.


7.11Brokers. Neither IPHC nor Investor have engaged any broker with respect to
the transaction set forth in this Agreement other than Eastdil Secured, L.L.C.
(the “Broker”), which has been engaged by IPHC. IPHC shall be responsible for
all fees due Broker in connection with this Agreement. IPHC agrees to indemnify
and hold harmless Investor against any claims incurred by reason of any
brokerage fee, commission, or finder’s fee which is payable or alleged to be
payable to Broker because of any agreement, act, omission, or statement of IPHC
or its affiliates related to the Property and/or this Agreement or the
transactions contemplated hereby. IPHC and Investor each agree to indemnify and
hold harmless the other against any claims incurred by reason of any brokerage
fee, commission, or finder’s fee which is payable or alleged to be payable to
any broker or finder because of any agreement, act, omission, or statement of
the




--------------------------------------------------------------------------------




indemnifying party related to the Property and/or this Agreement or the
transactions contemplated hereby. The provisions of this Section 7.11 shall not
be limited in any way by any terms of this Agreement and shall survive the
Closing or any earlier termination of this Agreement.


7.12Manner of Giving Notice. All notices, demands, elections, or other
communications (collectively, “Notices”), that IPHC or Investor is required or
desires to give to the other, shall be given in writing and sent by personal
delivery, overnight courier service, email transmission or certified mail,
return receipt requested. Notices shall be deemed to be given for all purposes:
(a) when presented personally; (b) one (1) business day after delivery to a
nationally recognized, overnight courier service for delivery on the next
business day; (c) upon the date of receipt or refusal to accept as indicated on
the return receipt after mailing by certified mail, return receipt requested;
and (d) upon confirmation of receipt when transmitted via email (only if
followed by nationally recognized overnight courier service for delivery on the
next business day); provided, however, that in the cases of (b) and (c), the
addresses are correct and the cost of the courier service or postage, as
applicable, has been paid. The addresses shall be as set forth below; provided,
that if any party gives notice of a change of name or address, Notices to that
party shall thereafter be given as requested in that notice.


To IPHC:
International Plaza Holding Company, LLC
c/o The Taubman Company LLC
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304-2324
Attn: Simon Leopold
E-mail: SLeopold@taubman.com
With a copy to:
The Taubman Company LLC
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304-2324
Attn: General Counsel
Email: CHeaphy@taubman.com
If to Investor, to:
T-C International Plaza Investor LP LLC
c/o Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Blvd.
Charlotte, NC 28262
Attn: William Harrison
Email: wharrison@tiaa-cref.org
With a copy to:
Teachers Insurance and Annuity Association of America
4675 MacArthur Court, Suite 1100
Newport Beach, CA 92660
Attn: Gabriel Steffens, Esq.
Email: gsteffens@tiaa-cref.org




--------------------------------------------------------------------------------






and:
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Attention: Lester M. Bliwise, Esq.
Email: lbliwise@seyfarth.com
Attn: Eric L. Sidman
Email: esidman@seyfarth.com
7.13Mutual Waivers of Jury Trial and Certain Damages. IPHC and Investor each
hereby expressly, irrevocably, fully, and forever release, waive, and relinquish
any and all right to trial by jury and all right to receive punitive, exemplary,
special and consequential damages from the other (or any past, present, or
future partner, board member, trustee, director, officer, employee, agent,
representative, or advisor of the other) in any claim, demand, action, suit,
proceeding, or cause of action in which IPHC and Investor are parties, which in
any way (directly or indirectly) arises out of, results from, or relates to any
of the following, in each case whether now existing or hereafter arising and
whether based on contract or tort or any other legal basis: this Agreement; any
past, present, or future act, omission, conduct, or activity with respect to
this Agreement; any transaction, event, or occurrence contemplated by this
Agreement; the performance of any obligation or the exercise of any right under
this Agreement; or the enforcement of this Agreement.


7.14Survival. No terms of this Agreement shall survive Closing except for those
which by their terms expressly survive.


7.15No Presumption Against Draftsman. IPHC and Investor acknowledge that each
party and its counsel have participated in the negotiation and preparation of
this Agreement. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.


7.16Costs of Transactions. The cost of the transactions contemplated herein
shall be allocated among the parties as follows: (i) each of IPHC and Investor
shall pay its own legal, accounting and other professionals’ fees and expenses
and any transfer expenses not provided herein to be paid by a specified party;
(ii) Investor shall pay premiums for any title insurance it elects to purchase
and any fees for any searches it may obtain; (iii) IPHC shall pay any and all
amounts due Broker and any transfer taxes incurred in connection with the
transactions contemplated herein; and (iv) IPHC and Investor shall pay equal
amounts of the actual costs incurred in obtaining the required Lender approval
under the Loan Documents.


7.17Press Releases. The parties hereto shall not issue any press releases with
respect to the transactions contemplated hereby or consummated in accordance
with the terms hereof except as required by law, regulation, New York Stock
Exchange requirement or upon the mutual agreement of the parties as to the form
and content of such press release (with consent may be withheld in either
party’s sole discretion).


7.18Post-Closing Remedies. After Closing, IPHC and Investor shall, subject to
the terms and conditions of this Agreement including the limitations in Section
7.13, have such rights and remedies as are available at law or in equity.






--------------------------------------------------------------------------------




7.19Choice of Law. This Agreement shall be governed by the laws of the State of
New York.


[Signatures to follow on next page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first-above written.
INTERNATIONAL PLAZA HOLDING COMPANY, LLC, a Delaware limited liability company
 
 
By:
/s/ Simon Leopold
Name:
Simon Leopold
Its:
Authorized Signatory
 
 

[Additional signature to follow on next page]




--------------------------------------------------------------------------------




T-C INTERNATIONAL PLAZA INVESTOR GP LLC, a Delaware limited liability company
 
 
 
 
 
By:
T-C International Plaza REIT LLC, a Delaware limited liability company, its sole
member
 
 
 
 
 
By:
T-C Super Regional Mall Venture LLC, a Delaware limited liability company, its
sole member
 
 
 
 
 
 
By:
TIAA Super Regional Mall Member Sub LLC, a Delaware limited liability company,
its Designated Member
 
 
 
 
 
 
 
 
By:
/s/ William C. Harrison
 
 
 
Name:
William C. Harrison
 
 
 
Title:
Assistant Sec.
 
 
 
 
 



















--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.1(c)    Rent Roll
Schedule 1.1(c-1)    Schedule of Leases
Schedule 1.1(e)    Service Contracts
Schedule 1.1(g)    REAs
Schedule 1.1(h)    Other Agreements
Schedule 2.1.10    Partnership Interests and Organizational Documents
Schedule 2.1.12(f)    Closing Agreement Regarding Florida Sales Tax
Schedule 2.1.13    Litigation
Schedule 2.1.20    Delinquency Report
Schedule 2.1.21    Leasing Commissions
Schedule 2.1.25    Environmental Reports
Schedule 2.1.26    Tenant Deposits
Schedule 2.1.27    Tenant Default Notices
Schedule 2.1.30    Accounts Payable
Schedule 2.1.33    Existing Title Policies
Schedule 4.2.1(a)    Pro-forma Calculations




--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    Shopping Center Land
Exhibit B    Parcel E Land
Exhibit C    Intentionally Omitted
Exhibit D    Loan Documents
Exhibit E    Assignment
Exhibit F    Indemnification and Contribution Agreement
Exhibit G    Taubman Centers, Inc., Customary Services Questionnaire




